Citation Nr: 9933727	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-34 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, right (dominant) wrist, with ununited 
ulnar styloid fragment and posttraumatic arthritis ulnar and 
radius post fractures, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for generalized 
anxiety disorder, chronic (formerly psychoneurosis anxiety 
state), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to 
November 1945 which included a period of time as a Prisoner 
of War (POW) of the German government during World War II.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran completed his appeal as 
to four issues: entitlement to service connection for 
bilateral defective hearing; entitlement to service 
connection for a low back disorder; entitlement to an 
increased rating for his service-connected right wrist 
disorder; and entitlement to an increased rating for his 
service-connected psychiatric disorder.  The RO in a 
subsequent rating decision of August 1999, granted service 
connection for degenerative joint and disc disease of the 
thoracolumbar spine, as residuals of beatings the veteran 
suffered while a POW of the German government, and assigned a 
10 percent rating thereto.  This is considered a complete 
grant of the issue on appeal, Grantham v. Brown, 114 F. 3d 
1156 (Fed. Cir. 1997); thus, the Board will address only the 
remaining issues on appeal in this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issues, to the extent legally 
required, has been obtained by the RO.

2.  It is more likely than not that appellant's bilateral 
defective hearing is related to in-service noise exposure.

3.  The current manifestations of the veteran's service- 
connected right (major) wrist disability include: complaints 
of pain; nonunion of the ulnar styloid; and traumatic 
arthritis with demonstrated functional loss and increased 
symptomatology with use.

4.  The veteran's service-connected generalized anxiety 
disorder is primarily manifested currently by complaints of 
constant anxiety, occasional depression of 30 minutes 
duration, and nightmares and sleep disturbance one to two 
times a month; and by objective findings on mental status 
examination of appropriate mood and affect; full orientation; 
relevant, coherent and logical speech; no evidence of 
hallucinations or delusional ideas; and grossly preserved 
memories and mental faculties.  A GAF score of 80 was 
assigned during VA psychological examination in May 1998, 
which represent findings for slight symptoms or impairment of 
function under the DSM-IV.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, appellant's 
bilateral defective hearing was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d) (1999).

2.  A rating in excess of 20 percent, for residuals of shell 
fragment wound, right (major) wrist, with ununited ulnar 
styloid fragment, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.71a, Diagnostic 
Codes 5211, 5212 (1999).

2.  A separate rating of 10 percent, and no more, for 
posttraumatic arthritis, post fracture of right (major) ulnar 
and radius, based upon findings of limitation of motion and 
functional loss, is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5215 (1999).

3.  The schedular criteria for an increased rating for 
generalized anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for defective hearing

The appellant's claim of entitlement to service connection 
for bilateral defective hearing is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), and the evidence is 
adequate, in light of the Board's favorable determination of 
this issue.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  In pertinent part, for the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnoses including the word "Chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Review of the claims folder reveals that most of the 
appellant's service medical records are unavailable and 
presumed destroyed.  However, the veteran's service 
separation records and report of medical examination at 
discharge indicate that the veteran was awarded the Combat 
Infantryman Badge; was captured by the German army in Italy; 
and was a POW of the German government for approximately 18 
months.  Based primarily on these service records, the Board 
will assume that appellant was exposed to "combat."  
Therefore, the Board will consider the additional following 
statutory and regulatory provisions: In pertinent part, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1999), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

A service record (a November 1945 U. S. Army Separation 
Qualification Record form) listed appellant's pre-service 
occupation as a pressman working on a printing press machine.  

The negative evidence includes the report of examination for 
service separation, which did not reveal any evidence of 
defective hearing.  It was also noted that the veteran was 
treated with quinine for malaria during service.  It is 
further noted that the appellant's initial application for VA 
disability benefits dated in December 1945, makes no mention 
of a hearing disability, nor is there any mention of 
complaint of defective hearing in the VA examination reports 
of February 1947 and April 1950.  However, it also appears 
from the reports that the veteran's hearing was not actually 
evaluated during either examination.  Additionally, the 
evidentiary record does not contain any actual post-service 
clinical records documenting defective hearing until decades 
after service.

In July 1996, the appellant submitted a claim for service 
connection for hearing loss sustained while on active duty.  
In subsequently submitted statements, he has alleged that his 
current hearing impairment is due to acoustic trauma caused 
by exposure to artillery and machine gun fire in service.

VA outpatient treatment records show that the veteran 
requested referral to the audiological clinic in January 
1996.  Thereafter he was evaluated, diagnosed to have 
sensorineural hearing loss, and fitted for a hearing aid.  VA 
audiological examination report dated March 1997 noted that 
the veteran traced his hearing loss to a specific battle when 
he was exposed to artillery fire.  He also reported in-
service treatment with guanine for malaria.  The examiner 
further noted that the veteran was well known to the clinic 
and had been previously diagnosed to have sensorineural 
hearing loss.  On VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50dB.
80dB
75dB.
75dB.
75dB.
LEFT
50dB.
70dB.
70dB.
75dB.
85dB.

Speech audiometry revealed very poor speech recognition 
ability in both ears.  He currently wore hearing aids in both 
ears.  The examiner concluded that "[t]he hearing loss 
exceeds expectations for presbycusis.  Therefore, in the 
absence of non-military noise exposure or other otologic 
history, it is concluded that a noise induced hearing loss is 
present. . . ."

Private medical records received from W. J. Hunt, M.D., in 
1996 indicate that the veteran was seen in June 1992 for 
hearing loss.  The diagnosis was severe bilateral 
sensorineural hearing loss with poor discrimination.  The 
veteran was noted to have a 10-year history of wearing a 
hearing aid.

Report of VA POW medical examination, conducted in March 
1997, noted that the veteran's chief complaint was bilateral 
hearing loss which he attributed to artillery shelling and 
subsequently being beaten as a POW.  He had worn hearing aids 
for approximately 45 years.  The veteran also reported that 
following his discharge from service, he was employed at a 
manufacturing plant in 1947.  He worked there for 33 years in 
a variety of positions to include machine operator, bill 
operator, extruder, assistant traffic manager and traffic 
manager in the shipping and receiving area.  He was laid off 
in 1980 and then was self-employed in the flea market 
business until his retirement in 1988.  

Report of a special VA ear examination dated June 1998, noted 
a history of exposure to shell noises in 1943 during World 
War II as well as in-service treatment with Quinine for 
malaria.  A 40 year history of wearing a hearing aid was also 
noted.  The examining physician commented that audiometric 
testing had shown bilateral severe sensorineural hearing 
loss.  The examiner also opined that "I believe his hearing 
loss is due to noise exposure in WW2."

Based on the recent evidentiary record, the Board considers 
appellant's allegation, regarding in-service noise exposure, 
to be credible.  As the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has stated in Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination 
of credibility is a function for the BVA."  The positive 
evidence includes appellant's credible allegation regarding 
in-service noise exposure, the clinical documentation, after 
service, of bilateral high frequency sensorineural defective 
hearing to the extent that it is considered a disability for 
VA purposes, and the recent 1997 and 1998 VA medical opinions 
indicating the likelihood that appellant's bilateral 
defective hearing is related to service, versus post-service, 
acoustic trauma.  It is uncontroverted that hearing loss may 
be caused by significant noise exposure.  See Hensley v. 
Brown, 5 Vet. App. 155, 159- 160 (1993).  Accordingly, 
service connection is granted for bilateral defective 
hearing.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d) (1999).

II.  Increased ratings for right wrist and psychiatric 
disorders

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to increased evaluations are "well 
grounded" within the meaning of 38 U.S.C.A. §5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to these issues.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

A.  Right Wrist

Available service records show that the veteran suffered a 
shell fragment wound of the right wrist during service while 
a POW of the German government.  There are no detailed 
medical records of the wound or treatment but the veteran has 
related how surgery was performed by German medical staff to 
repair the wound.  Further review of the claims folder shows 
that the veteran is right-handed.  

By rating decision of January 1946, the veteran was awarded 
service connection and assigned a 40 percent rating for 
residuals of a gun shot wound with scar of the right wrist 
with deformity of radius and 75% loss of volar flexion.  The 
veteran was assigned a 20 percent rating by a rating decision 
of April 1950; this 20 percent rating remains in effect at 
the current time.  

Report of VA POW protocol medical examination, conducted in 
March 1997, noted complaint of progressive deterioration, 
specifically loss of strength and in general, the use of his 
right hand over the past several years.  Physical examination 
revealed no deformity of the right wrist.  Range of motion of 
the right wrist was recorded as 70 degrees dorsiflexion and 
60 degrees palmar flexion.  Neurological examination was 
normal.  X-ray of the right wrist showed evidence of old 
fractures of the distal radius and ulna.  The ulnar styloid 
fragment was ununited.  Post traumatic arthritis was also 
evident on x-ray.  

Report of VA orthopedic and peripheral nerve examination, 
conducted in June 1998, noted subjective complaints of 
increasing pain and weakness of the right hand.  Physical 
examination revealed a deformity of the flexor tendons in the 
right wrist for the middle ring and little finger.  There was 
an entrance scar on the flexor surface of the right wrist 
over the distal radius and an exit wound scar over the right 
ulna.  There was a "rather striking weakness of the right 
hand" when compared to the left, especially as the right was 
the dominant side.  The strength of the right hand grip was 
recorded as 1:4, compared to 4:4 on the left.  The examiner 
opined that apparently the tendon was only partially repaired 
or 3 tendons were partially repaired at the time the surgery 
was performed while the veteran was a POW.  The diagnostic 
assessment was severe residuals of shell fragment wound of 
the right wrist and forearm.


Analysis

The RO has evaluated the veteran's disability under the 
provisions of Diagnostic Codes 5211 and 5212 of VA's Schedule 
for Rating Disabilities, at 38 C.F.R. § 4.71a.  Diagnostic 
Code 5211 pertains to "impairment of the ulna."  It provides 
for assignment of a 20 percent disability rating for nonunion 
in the lower half of the ulna of the major arm.  Nonunion in 
the upper half of the ulna of the major arm, with false 
movement, and without loss of bone substance or deformity, 
warrants a 30 percent disability rating.  

Diagnostic Code 5212 pertains to "impairment of the radius."  
Nonunion in the upper half of the radius of the major arm is 
assigned a 20 percent disability rating.  Nonunion in the 
lower half, with false movement, and without loss of bone 
substance or deformity, warrants a 30 percent disability 
rating.  A note following those diagnostic codes directs 
that, in all the forearm and wrist injuries, i.e., codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, or muscle or nerve injury, are to be 
separately rated and combined not to exceed the rating for 
loss of use of the hand.  38 C.F.R. § 4.71a (1999).

As the veteran has been diagnosed to have traumatic 
arthritis, confirmed by x-ray, the Board must also take this 
into consideration in determining whether an increased 
disability rating is warranted.  Diagnostic Code 5010 
provides that traumatic arthritis is to be rated as 
degenerative arthritis.  Degenerative arthritis is rated 
based upon the limitation of motion of the specific joint or 
joints involved.  Diagnostic Code 5003.  In this regard, the 
Board notes that full range of motion of the wrist is 
measured from 0 degrees to 70 degrees in dorsiflexion; from 0 
degrees to 80 degrees in palmar flexion; from 0 degrees to 45 
degrees in ulnar deviation; and from 0 degrees to 20 degrees 
in radial deviation.  38 C.F.R. § 4.71, Plate I (1999). 

Under Diagnostic Code 5215, for either the major or the minor 
arm, where dorsiflexion is less than 15 degrees, or palmar 
flexion is limited in line with the forearm, a 10 percent 
rating is assigned.  38 C.F.R. § 4.71a, DC 5215 (1999).  
Favorable ankylosis of the wrist of the major arm, in 20 
degrees to 30 degrees dorsiflexion, is assigned a 30 percent 
disability rating.  Ankylosis of the wrist of the major arm, 
in any other position except favorable, warrants a 40 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5214 (1999).

In view of the objective evidence of record, and considering 
the guidance set forth above, the Board finds that the 
veteran is not entitled to more than a 20 percent rating for 
residuals of a shell fragment wound of the right wrist with 
healed fracture of the distal end of the radius and the 
nonunion of the ulnar styloid process, under the rating 
criteria provided by either Diagnostic Code 5211 or 5212.  It 
is not shown that the veteran has impairment in the upper 
half of the ulna.  Similarly, it is not shown that he has 
impairment in the lower half of the radius, with false 
movement, to warrant a 30 or 40 percent rating under 
Diagnostic Code 5212.  Hence, a higher rating under either of 
these codes may not be assigned.  In addition, it is not 
shown that the veteran has impaired finger movements due to 
tendon tie-up, muscle or nerve injury that warrant separate 
ratings at this time.  While it was noted on VA examination 
in August 1996 that the veteran exhibited diminished grip 
strength involving his fingers, there was no findings that he 
was not able to touch his fingertips into his palm, and 
neurological examination was negative.  

However, the analysis as to the veteran's right (major) wrist 
disorder does not end there.  As noted above, traumatic 
arthritis has been diagnosed, and confirmed by x-ray, of the 
distal radius and ulna.  Initially, the Board notes that the 
objective findings on VA examination do not support a 
separate, additional 10 percent rating for the right (major) 
wrist, as the veteran has not been shown to have limitation 
of dorsiflexion, with functional loss, which would be 
compensably ratable if a separate disability.  VAOPGCPREC 23-
97 (July 1, 1997).  However, the Board must also consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. 
Brown, 8 Vet.App. 202 (1995), the Court held that diagnostic 
codes which provide a rating solely on the basis of loss of 
range of motion must be considered with 38 C.F.R. §§ 4.40, 
4.45 (regulations pertaining to functional loss of the joints 
due to pain, etc.).  

In accordance with the directives of the Court in DeLuca and 
38 C.F.R. §§ 4.40 and 4.45, and taking into account the 
evidence of increased symptomatology with use, the Board 
finds that the veteran is entitled to an additional separate 
10 percent rating, but no higher, under Diagnostic Code 5003-
5215, for traumatic arthritis, in addition to the 20 percent 
assigned for the residuals of shell fragment wound, right 
wrist with ununited ulnar styloid fragment and healed 
fracture of the distal radius under Diagnostic Code 5211-
5212.  

III.  Increased rating for generalized anxiety disorder

As previously noted in this decision, the veteran was a POW 
of the German government during World War II.  The veteran 
has related that in addition to the general poor conditions 
suffered by most POW's, he was also beaten.  Recent medical 
findings on VA examination corroborated that the veteran was 
apparently beaten on his lower back.  

Following VA examination, the RO by rating decision dated 
June 1950, granted service connection for psychoneurosis, 
anxiety state, and assigned a 10 percent disability rating.  
This 10 percent rating has remained in effect to the present.

Evidence of record shows that the veteran was gainfully 
employed at a manufacturing plant, in positions of increasing 
responsibility, for over 30 years.  Thereafter, he was self-
employed in the flea-market business for approximately 9 
years until he retired and moved to Florida with his spouse.  
There is no evidence that the veteran sought or received 
treatment for his service-connected psychiatric disability 
during those years.  

During the VA POW examination in March 1997, the veteran was 
interviewed by a mental health professional.  The written 
report of that interview noted that the veteran complained of 
experiencing occasional nightmares and night sweats related 
to the war.  He remained sensitive to loud noises and tried 
to avoid situations that might trigger memories of his POW 
experiences.  He and his wife had been married for over 40 
years and had a strong loving relationship.  He described a 
wonderful relationship with his children and grandchildren.  
He has been very active socially.  He enjoyed regular 
exercise and volunteer work.  He and his wife had a large 
circle of friends and enjoyed socializing on a frequent 
basis.  The examiner described the veteran's mood and 
emotions as normal and appropriate.  The veteran did have a 
somewhat difficult time discussing psychological and 
emotional problems related to his POW experience.  The 
evaluator concluded that "[h]is coping style over the years 
has been 'to keep busy and not think about it.'  [The 
veteran] appears overall to have adjusted as reasonably well 
as one might from his POW experience.  It does not appear 
that his POW experience has kept him from working, raising a 
family or being able to manage his personal affairs."

Report of VA psychological examination conducted in May 1998, 
noted that the veteran described a full social and work 
history since his discharge from the service.  Currently, he 
described an active and gratifying social life.  He appeared 
to have a very good relationship with his wife to whom he had 
been married for almost 46 years.  Present symptoms included 
nightmares related to fears and experiences he had during the 
war.  This happens once or twice a month.  He reported 
occasional feelings of depression of about 30 minutes 
duration when he tended to isolate himself.  Of late, these 
spells of depression had decreased as he was focused on the 
illness of one of his daughters.  The examiner noted 
appropriate mood and affect.  Speech was coherent, relevant 
and goal directed.  He was fully oriented.  There was no 
evidence of hallucination or delusion.  Memory was fair for 
his age.  Attention span and concentration were within normal 
limits.  Judgment and insight were intact.  

The VA examiner concluded that there was no question but that 
the veteran was traumatized psychologically while in 
captivity.  However, he was currently "a well adjusted 
person who was able to overcome most of the effects of this 
trauma in a way that it did not interfere severely with his 
family, social and occupational life."  He continued to 
function fairly well in his home and community, although as 
time goes by he is more anxious.  The diagnosis on Axis I was 
"generalized anxiety disorder, chronic."  The veteran was 
assigned a current score of 80 on the Global Assessment of 
Functioning (GAF) Scale, which represents no more than slight 
impairment in social or occupational functioning.

Analysis

In evaluating the veteran's request for an increased rating 
for his service-connected anxiety disorder, the Board 
considers the medical evidence of record.  In so doing it is 
our responsibility to weigh the evidence before the Board.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities. 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities. Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

In determining the level of disability for a mental disorder, 
the VA must consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. The VA must assign an evaluation based on all the 
evidence of record that bears on the veteran's occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a), (b) (1999).

The veteran's service-connected psychiatric disability is 
currently rated under Diagnostic Code 9400 (generalized 
anxiety disorder) of the VA Schedule for Rating Disabilities.  
Under the schedular criteria currently in effect, generalized 
anxiety disorder is rated in accordance with the general 
rating formula for mental disorders.  The applicable criteria 
provide that a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. Pt. 4, Diagnostic Code 9400 (1999).

The Board finds, after careful review of all the evidence of 
record, that an increased evaluation is not warranted for the 
veteran's service-connected anxiety disorder.  Neither the 
symptoms reported by the veteran nor the objective findings 
noted by the VA examiners in March 1997 and May 1998 support 
an increased 30 percent rating.  The Board notes that the 
veteran is not currently, nor has he ever taken medication or 
other therapy for his anxiety disorder.  There is no evidence 
that he has ever been curtailed in either his occupational or 
social life by his symptoms.  Furthermore, there is no 
evidence of symptoms such as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  (See also discussion above as to 
veteran's prior work and current social relationships).

Thus, the Board concludes that the preponderance of the 
evidence is against the claim for an increased disability 
evaluation in excess of the currently assigned 10 percent 
rating for the veteran's service-connected generalized 
anxiety disorder.


ORDER

Service connection for bilateral defective hearing is 
granted.

An increased rating for a residuals of shell fragment wound, 
right (major) wrist disorder, with ununited ulnar styloid 
fragment and post fracture of the ulnar and radius, pursuant 
to Diagnostic Code 5211-5121, is denied.

A separate rating, of 10 percent, for posttraumatic arthritis 
of the right (major) wrist post ulnar and radius fractures, 
based on findings of limitation of motion and functional 
loss, is granted.  

An increased rating for generalized anxiety disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


